Wagner, Judge,
delivered the opinion of the court.
Plaintiff, as widow of Thomas J. Reid, brought this action on a policy of life insurance for $3,000 issued by the defendant.
The answer denied that the plaintiff or her husband complied with the conditions of the policy, and set up that the policy was obtained by fraud and misrepresentation in the application upon which it was founded, and-which formed a part thereof; that the misrepresentations consisted of false statements and concealments by Thomas J. Reid, the party insured, in his application, in regard to the condition- of his health at that time and prior thereto, and as to whether or not he had a family physician or medical attendant.
The replication denied all these averments made in the answer.
By the pleading it stands admitted that the application for insurance was made, by express agreement, a part of the contract, and the statements, therefore, became warranties, and *424hence, the question to be determined upon the trial was, whether they were true or false. The issue was one of fact; and if no error was committed in giving or refusing instructions, or in passing upon the admissibility of testimony, the verdict is conclusive. Among other inquiries in the application is the following: “Name and residence of your own or family physician, or of the medical attendant, who last rendered you professional service?” To this, the assured answered that he had none.
Upon the examination of Dr. Roberts, who was a witness, the defendants propounded the interrogatory : “What is the meaning of the phrase ‘ family physician ?’ ” The question was objected to, and the objection sustained. The question was addressed to the witness, as an expert, upon the theory that the expression had a technical signification. But this theory is not maintainable. The phrase “family physician” is one that is in common or ordinary use, and has no particular, definite or technical signification.
In May on Insurance, (§ 304.) the authorities are collected, and it is announced as the settled law, that a family physician is the physician who usually attends and is consulted by the members of a family, in the capacity of physician. And where the usual medical attendant is. inquired for, the one who has been accustomed to attend and not the one who has occasionally attended, should be mentioned.
This question was much discussed in a recent case in Minnesota, where the majority of the court held, that the phrase “family physician,” in common use, was not a technical phrase, and that in their opinion, it might be sufficiently defined as signifying the physician who usually attended and was consulted by the members of the family in the capacity of a physician; that a person who usually attended and was consulted by the wife and children of the assured as a physician, w.ould be his family physician although he did not usually attend on, and was not usually consulted as a physician by the assured, himself. Where there is no doubt about the fact of the physician’s employment, or that he usually attended the family? *425the rule above laid down may be quite sufficient; but when it is uncertain whether there was any physician or not, then it becomes a question of fact, and should be submitted to the jury for their finding. (Gibson vs. Am. Mut. L. Ins. Co., 37 N. Y., 580.)
The question put to the witness was improper, and was rightly excluded. The phrase had no technical meaning, and was not a subject calling for an opinion from an expert.
It is also complained of, that the court ruled out as incompetent, the question to the same witness, as to whether or not the assured was at the time of making the application, in good health and free from any symptoms of disease. This question involved a mere conclusion and was objectionable. The facts should have ■ been- asked, in order that it might have been seen on what the inference or opinion was predicated. But, under any circumstances, the defendant was not injured by the ruling of the court. It was permitted to give fully and unrestrictedly all the evidence it had relating to the •physical condition, symptoms of disease, and general health X>f the assured at the time the application was made. The declarations of the insured, as to his health, made subsequent to the issuing of the policy, were rightfully rejected. (Mulliner vs. Guardian Mut. L. Ins. Co., 1 N. Y. Sup. Ct. Rep., 448.)
There are no more questions in reference to evidence, deserving of notice, and it only remains to consider the instructions.
The following instructions asked by the defendant were refused : “ The court instructs the jury that the plaintiff cannot recover, for the reason that it appears from the evidence, that Thomas J. Reid received medical attention from Dr. E. K. Roberts, prior to the date of the application for insurance. The court declares the law to be, that warranties must be exactly and literally true, and when the answers of the party insured, in an application for life insurance, are warranties and form a part of the contract of insurance, any mis-statement or concealment whatever, in regard to the matters and *426tilings therein inquired of, will render the policy null and void, even though such mis-statement or concealment, may be innocently or ignorantly made.”
The subjoined instructions, all asked by the defendant, were given: “If the jury believe, from the evidence, that Thos. J. Eeid made the application for insurance admitted in evidence in this case, and that in said application said Eeid was asked the following question, to-wit: “Name and residence of your own or family physician, or of the medical attendant, who last rendered you professional services,” and that said Eeid answered said question as follows, to-wit: “Have none;” and if the jury further believe, from the evidence, that such answer was in any respect, untrue, then the jury are instructed that plaintiff cannot recover. If the jury believe, from the evidence, that Thos. J. Eeid made the application for insurance admitted in evidence in this ease, and that the following question was asked said Eeid, in said application, to-wit: “Have you had, since childhood, fistula or consumption, if so, which and how recently ?” and that said Eeid answered said question as follows, to-wit: “No;” and if the jury further believe, from the evidence, that said answer was in any respect untrue, then the jury are instructed that they must find for the defendant. If the jury believe, from the evidence, that Thomas J. Eeid made the application for insurance admitted in evidence in this case, and that in said application, said Eeid was asked the following question, to-wit: “ Have you had an habitual cough, or any disease, or is any suspected ?” And that said Eeid answered said question, to-wit: “No;” and if the jury believe from the evidence, that said answer was in any respect untrue, then the jury are instructed that they must find for the defendant.
• If the jury believe from the evidence, that Thos. J. Eeid made the application for insurance admitted in evidence in this cause, and that said application contained the following question, to-wit: “ Have you ever had any serious illness, local disease, affection, or personal injury, if so, of what na*427ture, and when was it ?” And that said Reid answered said question as follows, to-wit: “No;” and if the jury further believe from the evidence, that said answer was in any respect uutrue, then the jury are instructed that they must find for the defendant.
If the jury believe, from the evidence, that Thomas J. Reid made the application for insurance admitted in evidence in this cause, and that said application contained the following question, to-wit: “Are you now in good health, and free from any symptoms of disease?” And that said Reid answered as follows, to-wit: “I am;” and if the jury further believe, from the evidence, that said answer was in any respect untrue, then the jury are instructed that they must find for the defendant.
If the jury believe from the evidence, that Tlios. J. Reid made the application for insurance admitted in evidence in this case, and that said application contained the questions and answers made thereto by the said Reid mentioned in defendant’s instructions numbered one, two, three, four and five, then the jury are instructed that the matters and things so inquired about are material, and the question of their materiality is not to be considered by the jury. Nor is it necessary that defendant should show that the death of Tlios. J. Reid was occasioned by any of the diseases therein mentioned.
The burden of proof is on the plaintiff, and to entitle her to recover a judgment against the defendant, she must show by a preponderance of testimony, that each and every one of said answers are true in every respect. If the jury believe from the evidence, that Tlios. J. Reid made the application for insurance admitted in evidence in this case, and that said application contained the questions and answers thereto, and by the said Reid, mentioned in defendant’s instructions numbered one, two, three, four and five, then the jury are instructed that said answers are warranties and formed a part of the contract of insurance between the said Reid and defendant; and if the jury believe from the evidence, that any of said answers are untrue in any *428respect, whatever, whether by ignorance, mistake or otherwise, they must find for defendant.”
These instructions are so full and complete, and cover every point of law raised in the case in a manner so favorable to the defendant, that it is difficult to perceive any substantial ground, whatever, upon which a reasonable objection can be based. The action of the court in refusing the first instruction was correct. It undertook to tell the jury that they must find in a certain way, without regard to any testimony in the case, but that of those witnesses who supported the defendant’s side. It was wholly wrong ; it invaded the province of the jury and took the whole case out of their hands. It should have been drawn in different terms and submitted the question, whether or not the jury believed from the evidence that Reid had received the medical attention prior to the date of the application.
The second instruction refused was amere abstraction, and more in the nature of a treatise on law than a declaration respecting the specific or particular facts bearing on the case. But the instructions given, presented the case so strongly and in such a favorable attitude for the defendant, that there was nothing left to be done, and no further ground of complaint-was furnished. They singled out and enumerated every inquiry and answer contained in the application, relating to the matter in contention, and told the jury that if anything contained in any answer was untrue in any respect, it avoided the policy and that the verdict must therefore be for the defendant. To give particular emphasis to this view of the law, the jury were directly instructed that the answers constituted warranties, and that if any of the answers were untrue in any matter whatever, without regard as to how the -untruth originated, whether by ignorance or mistake, or from any other cause, then the plaintiff could not recover.
The case was strongly contested, there was much evidence given on both sides, and it is evident from the verdict, that the jury must have believed that the answers of the assured in the application were entirely true in every respect. This *429being the case, we will in nowise interfere, or disturb the finding. The declarations of law could not have been more favorable for the defendant, and the questions of fact were exclusively for the -jury.
Judgment affirmed;
the other judges concur.